Citation Nr: 1730886	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable evaluation for a heart disorder, to include paroxysmal supraventricular tachycardia (SVT), prior to October 19, 2012 and in excess of 30 percent from December 1, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued a noncompensable rating for paroxysmal atrial tachycardia.  The Veteran filed a timely notice of disagreement (NOD) in April 2007.

In November 2011 and March 2016, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In a March 2013 rating decision, the Veteran was granted a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence, effective October 19, 2012, and a rating of 30 percent, effective December 1, 2012.  As a 100 percent rating was established from October 19, 2012 to November 30, 2012, the Board will not review this staged rating.  However, as the grant of 30 percent from December 1, 2012 does not represent a total grant of benefits sought on appeal, the claim of a compensable rating prior to October 19, 2012 and in excess of 30 percent from December 1, 2012 remains before the Board.  The March 2013 rating decision also denied entitlement to a TDIU, and the Veteran did not file a notice of disagreement with that determination.  However, the Board has previously found that the issue was raised by the record and was part and parcel of the Veteran's increased rating claim.  Therefore, the issue of TDIU is properly before the Board.

In an April 2017 rating decision, the RO denied the Veteran's claim for a clear and unmistakable error in the March 1967 rating decision that reduced the compensable rating for his heart arrhythmia from 10 percent to zero percent.  The Board notes that should the Veteran wish to file a notice of disagreement with the decision, he has until April 2018 to do so. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to October 19, 2012, the severity of the Veteran's paroxysmal supraventricular tachycardia was not documented by ECG or Holter monitor nor was permanent atrial fibrillation established.

2.  As of December 1, 2012, the Veteran's documented paroxysmal supraventricular tachycardia was manifested by more than four episodes per year.

3.  The record of evidence reflects that the Veteran's service-connected disability alone does not render him incapable of securing and following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a heart disorder, to include paroxysmal supraventricular tachycardia (SVT), prior to October 19, 2012 and in excess of 30 percent from December 1, 2012, have not been met.  38 U.S.C.A. §§ 1101, 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.21, 4.27, 4.3, 4.104, Diagnostic Code 7010 (2016). 

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.16(a), (b) (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letters dated in November 2006 and October 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, private treatment records identified by the Veteran, and Social Security Administration records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in December 2006, March 2013, and April 2017.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Laws and Regulations - Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Analysis

Arrhythmias of the heart are considered under Diagnostic Codes 7010, 7011, and 2015.  

The Veteran's paroxysmal supraventricular tachycardia (SVT) is rated as noncompensable prior to October 19, 2012 and at 30 percent from December 1, 2012 under 38 C.F.R. § 4.104, Diagnostic Code 7010 (previously 7013).  

DC 7010 pertains to supraventricular arrhythmias.  Under DC 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  38 C.F.R. § 4.104.  A 30 percent rating is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes per year documented by ECG or Holter monitor.  An evaluation in excess of 30 percent is not available under Diagnostic Code 7010.

DC 7011 pertains to sustained ventricular arrhythmias.  Under DC 7011, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  38 C.F.R. § 4.104.  A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on EKG, ECG, or x-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place or (2) chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

DC 7015 pertains to atrioventricular block.  Under DC 7015, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication or a pacemaker required.  38 C.F.R. § 4.104.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Unusual cases of arrhythmia such as atrioventricular block associated with a supraventricular arrhythmia or pathological bradycardia should be submitted to the Director of Compensation Service.  Note, DC 7015.

The Veteran contends that a higher rating is warranted for his service-connected paroxysmal supraventricular tachycardia (SVT), formerly referred to as paroxysmal atrial tachycardia (PAT).  He states that he has had SVT since service and has taken metoprolol since June 2008 to control it.  Furthermore, he states that he had a heart ablation due to the SVT, but that he still experiences symptoms of SVT, including several arrhythmia and tachycardia episodes every month.  

In July 2005, the Veteran reported having some recent palpitations, but a chest x-ray revealed a normal heart size and EKG readings were also normal.  See July 2005 private treatment records. 

In January 2006, the Veteran had an acute myocardial infarction.

In June 2006, a stress echocardiogram was normal and revealed METs of 10.3, with no worrisome arrhythmias.  See June 2006 private treatment records.

A December 2006 VA examination report reflects that the Veteran reported that his heart palpitations were occurring less frequently as he was less active, with approximately one episode of tachycardia per month, lasting five to eight minutes.  The Veteran's heart appeared normal on a chest x-ray.  An echocardiogram was normal, with METs at 10.3, and an EKG revealed normal sinus rhythm.  The examiner found no evidence of congestive heart failure and noted the Veteran's diagnosis as ongoing paroxysmal atrial tachycardia.  

An April 2008 EKG was normal.  See April 2008 private treatment records.  However, in June 2008, it was noted that the Veteran was experiencing PAT for approximately one month and agreed to start metoprolol to control his heart rate.  See June 2008 VA treatment records.

A February 2012 stress echocardiogram reflected that the Veteran's exercise capacity was 12.6 METs and a chest x-ray revealed no acute pathology and that the Veteran's heart was a normal size.  

The Veteran underwent an ablation procedure in October 2012, where it was found that he had dual atrioventricular nodal physiology with atrioventricular nodal echoes consistent with a history of atrioventricular nodal reentrant tachycardia; absence of inducible sustained ventricular tachycardia; inducible non-sustained atrial fibrillation with spontaneous termination; supraventricular tachycardia; and coronary artery disease status post prior myocardial infarction. 

A March 2013 VA examination report reflects that the Veteran reported having two significant SVT events about five months prior, which resulted in him having the ablation.  The Veteran reported that post-ablation, his SVT episodes had significantly diminished, but that he was still having them two to three times per month.  The examiner noted that the Veteran had intermittent SVT, with more than four episodes in the past year, documented by the Holter monitor.  The examiner noted that the Veteran did not have congestive heart failure or cardiac hypertrophy.  

An April 2017 VA examiner reviewed the medical evidence and opined that the Veteran's predominant symptomatic/disabling rhythm problem was paroxysmal supraventricular tachycardia (SVT), as reflected in the October 2012 Holter monitor report.  Furthermore, as the location of the arrhythmia was supraventricular, it was a rhythm originating from the atria or from other sites above the ventricles, thereby excluding the ventricles as the site of origin.

Prior to October 19, 2012, the Veteran's SVT is evaluated as noncompensable under DC 7010.  The Board finds that a higher rating is not warranted.  The medical evidence of record does not demonstrate that the Veteran had permanent atrial fibrillation or episodes of PAT/SVT documented by ECG or Holter monitor, as required by the ratings criteria.  Furthermore, the medical evidence of record does not demonstrate that the Veteran had a ventricular arrhythmia or atrioventricular block; therefore, ratings under DC 7011 or 7015 are not warranted. 

From December 1, 2012, the Veteran's SVT is evaluated as 30 percent disabling under DC 7010.  The Board notes this is the highest rating available under DC 7010 and therefore a higher rating is not possible under this diagnostic code.  The Board has considered whether a higher rating is warranted under a different diagnostic code.  However, the medical evidence of record demonstrates that the Veteran's arrhythmia is supraventricular, rather than ventricular; thus, a rating under DC 7011 is not warranted.  Furthermore, the medical evidence of record does not reflect that the Veteran's arrhythmia involves an atrioventricular block.  Therefore, a higher rating under DC 7015 is also not warranted. 

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his heart arrhythmia and the severity of such arrhythmia; such a matter requires medical expertise and laboratory testing.  Id.  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the severity and origination of the Veteran's heart arrhythmia in the above compensation examination medical opinions.

In sum, the Board finds that for the reasons and bases discussed, the preponderance of the evidence is against the Veteran's claim for an increased rating for his paroxysmal supraventricular arrhythmia.  There is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. § 4.3, 4.7 (2016).

Neither the Veteran nor his representative have raised any other issues regarding his heart arrhythmia, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


TDIU

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disabilities in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability is rated at 60 percent or more, or if there are two or more disabilities, there is at least one rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but he or she fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director of Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The question of whether a service-connected disability or disabilities render a veteran unemployable is a legal determination for adjudicators to make, rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Veteran contends that he is entitled to a TDIU.  The Veteran is service-connected for paroxysmal supraventricular tachycardia (SVT), rated as noncompensable prior to October 19, 2012 and at 30 percent from December 1, 2012.  The Board notes that the Veteran has contended that he is unable to work due to his heart disability; however, the Veteran is only service connected for the SVT; he is not service-connected for the myocardial infarction that he had in January 2006, and this disability is not to be considered in his claim for TDIU.

Therefore, the Veteran does not meet the scheduler criteria for TDIU, see 38 C.F.R. § 4.16(a), and his claim must be considered under the criteria of 38 C.F.R. § 4.16(b).  

On review of the record, the Board finds the Veteran is not employable by reason of his service-connected disability, and that referral to the Director of Compensation Services for extra-schedular consideration is thus not warranted. 

The record demonstrates that after service, the Veteran was employed as a telecommunications technician from 1968 until 2006.  The Veteran has stated that he has experienced episodes of SVT since service and that he learned to deal with them, often by taking a break to slow down his heart rate.  See January 2008 VA Form 9.  The Veteran retired in January 2006, at the time of his heart attack, reportedly at the insistence of his physician and due to the fact that his heart attack allowed for Social Security disability benefits.  The Veteran has stated that since his heart attack, he cannot work. 

The Board is sympathetic for the restrictions that the Veteran's non-service-connected myocardial infarction may have caused in his ability to work.  However, the evidence clearly demonstrates that the Veteran's service-connected disability did not preclude him from employment and that the Veteran has indicated on several occasions that he retired due to his heart attack, rather than his heart arrhythmia.  

The Board does note that the Veteran is in receipt of a temporary disability rating of 100 percent due to convalescence for the ablation procedure he had due to his service-connected SVT.  However, the medical evidence of record does not reflect that pre-ablation, or post-ablation, the Veteran's service-connected disability alone was of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment. 

Therefore, the Board finds that the preponderance of the evidence is against granting a TDIU and that referral for consideration of entitlement to TDIU on an extraschedular basis is not required.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable evaluation for a heart disorder, to include paroxysmal supraventricular tachycardia (SVT), prior to October 19, 2012 and in excess of 30 percent from December 1, 2012, is denied.

A total disability rating based upon individual unemployability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


